Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 03/02/2022  with claims 1,3-5,7-10 , 15-17 are pending in the Application with claims 7-9 withdrawn from consideration as directed to non-elected inventions,
	Upon review and Examination, generic claim 1 is deemed allowable, and Applicant has amended non-elected method claims 7-9 to have all the limitations of the allowable generic device claim 1, they are rejoined and allowed.

Reason for allowance
 
 
2.	claims 1,3-5,7-10 , 15-17 are allowed. 
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1,3-5.10, 15-17:
 None of the references of record teaches or suggests the claimed OLED display panel having the limitations:
--"the touch electrodes comprise a first touch electrode layer and a second touch electrode layer, 
and the OLED light-emitting layer is disposed between the first touch electrode layer and the second touch electrode layer;

a light-emitting side and a non-light-emitting side, the first touch electrode layer is disposed on the light-emitting side, and the second touch electrode layer is disposed on the non-light-emitting side; the first touch electrode layer comprises touch sensing electrodes, and the second touch electrode layer comprises touch driving electrodes.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 7-9:
 None of the references of record teaches or suggests the claimed fabrication method of an OLED display panel having the limitations/steps:
--"the touch electrodes comprise a first touch electrode layer and a second touch electrode layer, and the OLED light-emitting layer is disposed between the first touch electrode layer and the second touch electrode layer, 
wherein the OLED display panel is a flexible OLED display panel; the OLED light- emitting layer comprises a light-emitting side and a non-light-emitting side, the first touch electrode layer is disposed on the light-emitting side, and the second touch electrode layer is disposed on the non-light-emitting side; the first touch electrode layer comprises touch sensing electrodes, and the second touch electrode layer comprises touch driving electrodes. “--.
In combination with all other limitations /steps as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM US Eastern time If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897